DETAILED ACTION
Status of Claims
This is a first office action on the merits in response to the application filed on 08/07/2020.
Claims 3, 5, 7-8, 11, and 13-18 have been amended; new claims 19-20 have been added.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 06/08/2022, is in compliance with the provisions of 37 CFR 1.97.

Preliminary Amendment
Preliminary amendment to the claims filed on 08/07/2022 is acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 8, 11, 14, 16-18, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7-8, 10, and 12-15 of copending Application No. 17/048,983 (983 application) in view of WU et al. (US 20190273620 A1). 
Per Claim 1: Although claim 1 of this application and claim 1 of the 983 application are not identical, this application is not patentably distinct from the 983 application. This application discloses receiving one value, and determining another value based on the received value and the public key associated with the particular node. The 983 application discloses receiving a set of values, and determining a set of other values based on the received values and the public keys associated with the particular node. The one received value and the one determined value of this application could be one of the received set of values and one of the determined set of other values of the 983 application, respectively. WU discloses sending a public key associated with a particular node in a cyclically-ordered set of nodes participating in a blockchain network to an initiator node of the cyclically-ordered set (see paragraphs [0093]-[0095]).
Per Claim 3: Although claim 3 of this application and claim 3 of the 983 application are not identical, this application is not patentably distinct from the 983 application. This application discloses that the received value is a sum of the public keys. The 983 application discloses that each of the received values is determined by combining the public keys.
Per Claim 8: Although claim 8 of this application and claims 7-8 of the 983 application are not identical, this application is not patentably distinct from the 983 application. Both of the applications disclose obtaining a value based on the private keys, determining another value based on a private key and the obtained value, and executing a second transaction prepared by the immediately previous node responsive to satisfaction of an execution condition including supply of the other determined value.
Per Claim 11: Although claim 11 of this application and claim 10 of the 983 application are not identical, this application is not patentably distinct from the 983 application. Both of the applications disclose that the obtained value is a sum of the private keys. 
Per Claim 14: Claim 14 of this application and claim 13 of the 983 application are identical.
Per Claim 16: Claim 16 of this application and claim 12 of the 983 application are identical.
Per Claim 17: Claim 17 of this application recites a device that performs a method according to claim 1. Claim 14 of the 983 application recites a system that performs a method according to claim 1. Although claim 1 of this application and claim 1 of the 983 application are not identical, this application is not patentably distinct from the 983 application. WU discloses sending a public key associated with a particular node in a cyclically-ordered set of nodes participating in a blockchain network to an initiator node of the cyclically-ordered set (see paragraphs [0093]-[0095]).
Per Claim 18: Claim 18 of this application recites a non-transitory computer-readable storage medium that causes a computer system to perform a method according to claim 1. Claim 15 of the 983 application recites a non-transitory computer-readable storage medium that causes a computer system to perform a method according to claim 1. Although claim 1 of this application and claim 1 of the 983 application are not identical, this application is not patentably distinct from the 983 application. WU discloses sending a public key associated with a particular node in a cyclically-ordered set of nodes participating in a blockchain network to an initiator node of the cyclically-ordered set (see paragraphs [0093]-[0095]).
Per Claim 20: Claim 20 of this application recites a device that performs a method according to claim 8. Although claim 20 of this application and claims 7-8 of the 983 application are not identical, this application is not patentably distinct from the 983 application. Both of the applications disclose obtaining a value based on the private keys, determining another value based on a private key and the obtained value, and executing a second transaction prepared by the immediately previous node responsive to satisfaction of an execution condition including supply of the other determined value.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 8-13, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 recites “wherein the second value is a sum of the public keys associated with each node in the cyclically-ordered set from the immediately subsequent node through to the initiator node and wherein the second value is determined by subtracting the public key associated with the particular node from the first value.” The manner of calculating the second value is unclear. Claim 6 recites that the second value is a sum of the public keys from pk0 to pki to pki+1; pk0 is the public key of the initiator node; pki is the public key of the particular node; and pki+1 is the public key of the immediately subsequent node. At the same time, claim 6 discloses that the second value is calculated by subtracting pki from the first value, and that the first value is based on the public keys from pk0 to pki. The two calculations of the second value are different and will generate two different second values: one is the sum of the public keys from pk0 to pki+1, and the other one is calculated based on the public keys from pk0 to pki-1.
	Claim 8 recites “executing a second transaction prepared by the immediately previous node.” The manner of executing a second transaction prepared by the immediately previous node is unclear. Is the second transaction executed by the particular node or any node in the blockchain network? Does “executing” mean that the transaction is committed/appended to a blockchain or that the output of the transaction is spent by the recipient? 
	Claim 12 recites “wherein determining the second unlocking value comprises adding the private key corresponding to the public key associated with the particular node to the third value.” Is the same private key associated with the particular node added to the second unlocking value twice? Claim 12 depends on claim 11, and claim 11 discloses that the third value is the sum of the private keys associated with each node in the cyclically-ordered set from the immediately subsequent node through the initiator node. Because the particular node is one of the nodes from the immediately subsequent node through the initiator node, the third value already includes the private key associated with the particular node. Claim 12 discloses calculating the second unlocking value by adding the private key associated with the particular node to the third value that already includes the private key associated with the particular node.
	Dependent claims 9-13 and 16 are rejected because they depend on the rejected claim 8.
	Claim 20 is rejected because it discloses a computing device that performs a method according to claim 8.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-16 are directed to a method, claims 17 and 19-20 are directed to computing devices, and claim 18 is directed to a non-transitory computer-readable storage medium. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite processing a transaction based on locking/unlocking values. Specifically, claim 1 recites “sending a public key; receiving … a first value based on public keys; determining … a locking value based on the first value and the public; and preparing … using the locking value, a transaction arranged to transmit control of a resource from a source address … to a receiving address, wherein the control of the resource is to be transmitted responsive to satisfaction of an execution condition including supply of an unlocking value corresponding to the locking value”; claim 2 recites “wherein the unlocking value is based on private keys”; and claim 8 recites “obtaining, a third value based on private keys; determining … a second unlocking value based on the third value and a private key corresponding to the public key; and executing a second transaction prepared … and arranged to transmit control of a second resource from a source address … to a receiving address, wherein control of the second resource is to be transmitted responsive to satisfaction of an execution condition including supply of the second unlocking value.” Claims 17 and 18 recites a computer device and a non-transitory computer-readable storage medium that performs a method according to claim 1, claims 19 and 20 recite computer devices that performs a method according to claim 2 and claim 9, respectively. These claims recites abstract ideas that are group within the “certain methods of organizing human activity” and “mental processes” groupings of abstract ideas in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps determining a locking value based on the public keys, determining an unlocking value based on the private keys, and preparing/processing the transaction based on the locking value and the unlocking value. The steps of determining the locking value and unlocking value can be performed in the human mind. Accordingly, the claims recite an abstract idea (see pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as the use of a cyclically-ordered set of nodes, a blockchain network, a particular node, an initiator node, a node immediately previous to the particular node, a node immediately subsequent to the particular node, a processor, a memory, and a network interface merely use a computer and a blockchain network as tools to perform abstract ideas. Specifically, a cyclically-ordered set of nodes, a blockchain network, a particular node, an initiator node, a node immediately previous to the particular node, a node immediately subsequent to the particular node, a processor, a memory, and a network interface perform the steps or functions of receiving a value, determining a locking value, preparing a transaction, determining an unlocking value, and processing a transaction. The use of a processor/computer and a blockchain network as tools to implement the abstract ideas does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)); the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo); the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); and the claims do not apply or use the abstract idea in some other meaningful ways beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a cyclically-ordered set of nodes, a blockchain network, a particular node, an initiator node, a node immediately previous to the particular node, a node immediately subsequent to the particular node, a processor, a memory, and a network interface to perform the steps amount to no more than using a computer/processor and a blockchain network to automate and/or implement the abstract idea of processing a transaction based on locking/unlocking values. As discussed above, taking the claim elements separately, a cyclically-ordered set of nodes, a blockchain network, a particular node, an initiator node, a node immediately previous to the particular node, a node immediately subsequent to the particular node, a processor, a memory, and a network interface perform the steps or functions of receiving a value, determining a locking value, preparing a transaction, determining an unlocking value, and processing a transaction. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of processing a transaction based on locking/unlocking values. Therefore, the use of these additional elements does nothing more than employing the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
           Dependent claims 2-16 further describe the abstract idea of processing a transaction based on locking/unlocking values. Claim 2 discloses determining the unlocking value. Claim 3 further discloses determining the first value. Claim 4 further discloses determining the locking value. Claims 5-6 disclose determining a second value. Claim 7 discloses processing another transaction. Claim 8 discloses determining a second unlocking value based on a third value and executing a second transaction. Claims 9-10 further disclose the third value. Claim 11 further discloses determining the third value. Claims 12-13 further disclose determining and processing the second unlocking value. Claim 14 discloses that each of the public keys and private keys is from an elliptical curve cryptography public-private key pair. Claim 15 discloses submitting the second transaction. Claim 16 discloses wherein the resources are identical. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tschorsch et al. (“Bitcoin and Beyond: A Technical Survey on Decentralized Digital Currencies, “ 2016) in view of WU et al. (US 20190273620 A1).
Claims 1, 17, and 18:
		Tschorsch discloses the following:
	a.	receiving, by the particular node from a node immediately previous to the particular node in the ordered set, a first value based on public keys associated with each node in the ordered set from the particular node through to the initiator node. (See page 2109, “CoinShuffle participants send their transaction destination—encrypted in layers—along the chain of participants. In each intermediate step, the respective participant removes a layer of encryption. Additionally, each participant adds his designated destination, likewise encrypted in layers.” This citation indicates that a particular node receives a message comprising transaction addresses, which could be public keys or calculated from public keys, associated with each node from the initiator node to the particular node.)
	b.	the particular node and other nodes in the cyclically-ordered set. (See page 2110, “CryptoNote uses ring signatures [192]. Ring signatures secure a message like any digital signature, but can be produced by any member of a group. Unlike group signatures, ring signatures make it infeasible to determine which member of the group signed the message. Every member can compute a ring signature on a message using their own private key and the group’s public keys…. She then joins them as a single input. From the public keys of all outputs and her own private key, the sender creates the respective ring signature for the input.” One of the ordinary skill knows a ring signature is based on a cyclically-ordered set of nodes.)
	c.	determining, by the particular node, a value based on the first value and the public key associated with the particular node. (See page 2109, “CoinShuffle participants send their transaction destination—encrypted in layers—along the chain of participants. In each intermediate step, the respective participant removes a layer of encryption. Additionally, each participant adds his designated destination, likewise encrypted in layers,” and page 2110, ““CryptoNote uses ring signatures [192]. Ring signatures secure a message like any digital signature, but can be produced by any member of a group. Unlike group signatures, ring signatures make it infeasible to determine which member of the group signed the message. Every member can compute a ring signature on a message using their own private key and the group’s public keys…. She then joins them as a single input. From the public keys of all outputs and her own private key, the sender creates the respective ring signature for the input.” These citations indicate that the particular node includes its own transaction address, and that the particular node determines a group of public keys for a transaction.)
	d.	preparing, by the particular node, using the value, a transaction arranged to transmit control of a resource from a source address associated with the particular node to a receiving address of a node in the cyclically-ordered set. (See page 2110, “[s]he then joins them as a single input. From the public keys of all outputs and her own private key, the sender creates the respective ring signature for the input. The validity of the transaction only implies that one of the group members has signed the transaction and spends a coin, but not which coin exactly. This is significantly different from Bitcoin, because only one of the selected outputs can actually be spent, not all of them.” The citation indicates that the transaction transfers a resource from the particular node to a node in the sets of participant nodes. The node immediately subsequent to the particular node could be the node that receives the resource.)
	e.	a locking value associates with a set of public keys and a unclocking value associates with a set of private keys; and wherein the control of the resource is to be transmitted responsive to satisfaction of an execution condition including supply of an unlocking value corresponding to the locking value. (See page 2090, “[s]cript 3 depicts the generic script template for an m-of-n multi-signature transaction. After pushing the constants to the stack, OP_CHECKMULTISIG takes the integer n first [because after pushing it is the topmost entry], then n pubKey items, subsequently the integer m, and finally m sig items off the stack. Now, in essence, OP_CHECKMULTISIG iterates over public key / signature pairs and executes OP_CHECKSIG,” and page 2091, “[a]n m-of-n script can be realized with P2SH scripts and thus can be specified by the receiver[s]. Here, the scriptPubKey becomes the redeem script. If n ≤ 3, the transaction is considered a standard transaction.” One of the ordinary skill knows that a blockchain transaction comprises a locking script setting an m-of-n multisignature condition to spend the output. The preceding locking script can be satisfied with an unlocking script containing any combination of required signatures from the private keys corresponding to the listed public keys in the locking script. The locking value is the list of public keys in the locking script or a redeem script, and the unlocking value is the combination of signatures signed with the private keys.) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine different features in Tschorsch disclosures. Moreover, in order to increase the difficulty of trancing payments and coins flow, one of ordinary skill in the art would have been motivated to implement a ring signature associated with nodes in a cyclically-ordered set and determine a locking value based on the public keys associated with nodes in the cyclically-ordered set, which will ensure that it is difficult to trace the participants associated with the transaction.
	Tschorsch does not explicitly disclose sending a public key associated with a particular node in a cyclically-ordered set of nodes participating in a blockchain network to an initiator node of the cyclically-ordered set.
	However, WU discloses sending a public key associated with a particular node in a cyclically-ordered set of nodes participating in a blockchain network to an initiator node of the cyclically-ordered set. (See pages [0093]-[0095], “publishing, by each participant, the public key PK.sub.i corresponding to the identity of the participant, and recording all published public keys PK.sub.1, PK.sub.2, . . . PK.sub.i . . . , PKn.” This citation indicates that each participant sends the associated public key to others, including the initiator node.)
	WU further discloses a computing device comprising a processor, a memory, a network interface, and a non-transitory computer-readable storage medium storing computer-executable instructions. (See paragraph [0019] and paragraph [0052].)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of WU in Tschorsch disclosures. Moreover, in order to include the public keys associated with the participant nodes in a ring signature, the particular node has to have all of the public keys. One of ordinary skill in the art would have been motivated to sending the public key to other nodes in the cyclically-ordered set, which will enable the particular node to generate a ring signature and prepare a transaction.

Claim 2:
	Tschorsch in view of WU discloses the limitations shown above.
	Tschorsch further discloses the following:
	a.	wherein the unlocking value is based on private keys corresponding to the public keys associated with participants including the recipient. (See page 2090, “[i]f Bob wants to spend the coins again, he needs to provide his public key and his signature in the connecting input’s scriptSig…. Script 3 depicts the generic script template for an m-of-n multi-signature transaction. After pushing the constants to the stack, OP_CHECKMULTISIG takes the integer n first [because after pushing it is the topmost entry], then n pubKey items, subsequently the integer m, and finally m sig items off the stack. Now, in essence, OP_CHECKMULTISIG iterates over public key / signature pairs and executes OP_CHECKSIG,” and page 2091, “[a]n m-of-n script can be realized with P2SH scripts and thus can be specified by the receiver[s]. Here, the scriptPubKey becomes the redeem script. If n ≤ 3, the transaction is considered a standard transaction.”)
	b.	public keys or transaction addresses associated with each node in the ordered set from the participant node through to the initiator node. (See page 2109, “CoinShuffle participants send their transaction destination—encrypted in layers—along the chain of participants. In each intermediate step, the respective participant removes a layer of encryption. Additionally, each participant adds his designated destination, likewise encrypted in layers.”)
	c.	public keys in a transaction associated with a group of nodes in the cyclically-ordered set. (See page 2110, “CryptoNote uses ring signatures [192]. Ring signatures secure a message like any digital signature, but can be produced by any member of a group. Unlike group signatures, ring signatures make it infeasible to determine which member of the group signed the message. Every member can compute a ring signature on a message using their own private key and the group’s public keys…. She then joins them as a single input. From the public keys of all outputs and her own private key, the sender creates the respective ring signature for the input.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine different features in Tschorsch disclosures. Moreover, in order to increase the difficulty of trancing payments and coins flow, one of ordinary skill in the art would have been motivated to implement a ring signature associated with nodes in a cyclically-ordered set and determine an unlocking value based on the private keys associated with nodes in the cyclically-ordered set, which will ensure that it is difficult to trace the participants associated with the transaction.

Claim 3:
	Tschorsch in view of WU discloses the limitations shown above.
	Tschorsch further discloses wherein the first value is a sum of the public keys associated with a group of nodes in the cyclically-ordered set and a message includes transaction addresses from the particular node through to the initiator node. (See page 2109, “CoinShuffle participants send their transaction destination—encrypted in layers—along the chain of participants. In each intermediate step, the respective participant removes a layer of encryption. Additionally, each participant adds his designated destination, likewise encrypted in layers,” and page 2110, “CryptoNote uses ring signatures [192]. Ring signatures secure a message like any digital signature, but can be produced by any member of a group. Unlike group signatures, ring signatures make it infeasible to determine which member of the group signed the message. Every member can compute a ring signature on a message using their own private key and the group’s public keys…. She then joins them as a single input. From the public keys of all outputs and her own private key, the sender creates the respective ring signature for the input.”)

Claim 4:
	Tschorsch in view of WU discloses the limitations shown above.
	Tschorsch further discloses wherein determining the locking value comprises the public key(s) associated with recipients. (See page 2090, “[i]f Bob wants to spend the coins again, he needs to provide his public key and his signature in the connecting input’s scriptSig,” and page 2110, “CryptoNote uses ring signatures [192]. Ring signatures secure a message like any digital signature, but can be produced by any member of a group. Unlike group signatures, ring signatures make it infeasible to determine which member of the group signed the message. Every member can compute a ring signature on a message using their own private key and the group’s public keys…. She then joins them as a single input. From the public keys of all outputs and her own private key, the sender creates the respective ring signature for the input.” The first value already includes the public key associated with the particular node. If the locking script only requires the public keys associated with the recipients, the public key associated with the sender, the particular node, should be subtracted from the first value.)

Claim 5:
	Tschorsch in view of WU discloses the limitations shown above.
	Tschorsch further discloes sending, by the particular node to the immediately subsequent node, a second value based on the first value and the public key associated with the particular node. (See page 2109, “CoinShuffle participants send their transaction destination—encrypted in layers—along the chain of participants. In each intermediate step, the respective participant removes a layer of encryption. Additionally, each participant adds his designated destination, likewise encrypted in layers.”)

Claim 6:
	Tschorsch in view of WU discloses the limitations shown above.
	Tschorsch further discloses including the required public keys as a locking value in a locking script; a message including transaction addresses of a chain of nodes; and including a group of public keys associated with the nodes in the cyclically-ordered set in a transaction. (See page 2090, “[s]cript 3 depicts the generic script template for an m-of-n multi-signature transaction. After pushing the constants to the stack, OP_CHECKMULTISIG takes the integer n first [because after pushing it is the topmost entry], then n pubKey items, subsequently the integer m, and finally m sig items off the stack. Now, in essence, OP_CHECKMULTISIG iterates over public key / signature pairs and executes OP_CHECKSIG,” and page 2091, “[a]n m-of-n script can be realized with P2SH scripts and thus can be specified by the receiver[s]. Here, the scriptPubKey becomes the redeem script. If n ≤ 3, the transaction is considered a standard transaction”; page 2109, “CoinShuffle participants send their transaction destination—encrypted in layers—along the chain of participants. In each intermediate step, the respective participant removes a layer of encryption. Additionally, each participant adds his designated destination, likewise encrypted in layers”; and page 2110, “CryptoNote uses ring signatures [192]. Ring signatures secure a message like any digital signature, but can be produced by any member of a group. Unlike group signatures, ring signatures make it infeasible to determine which member of the group signed the message. Every member can compute a ring signature on a message using their own private key and the group’s public keys…. She then joins them as a single input. From the public keys of all outputs and her own private key, the sender creates the respective ring signature for the input.”)

Claim 7:
	Tschorsch in view of WU discloses the limitations shown above.
	Tschorsch further discloses wherein another transaction is arranged to return control of the resource to the particular node upon satisfaction of a return condition. (See pages 2109-2110, “[t]he general idea of CoinSwap [41], for example, is that Alice and the mixing service build a 2-of-2 multi-signature transaction with Alice’s coins. The mixing service and Bob build another 2-of-2 multi-signature transaction with the mixing service’s coins. These transactions are announced publicly. The respective refund transactions are time-locked and held back for safety, in case one party vanishes.”)

Claim 8:
	Tschorsch in view of WU discloses the limitations shown above.
	Tschorsch discloses the following:
	a.	obtaining information associated with associated with each node in the ordered set from a node through to the initiator node. (See page 2109, “CoinShuffle participants send their transaction destination—encrypted in layers—along the chain of participants. In each intermediate step, the respective participant removes a layer of encryption. Additionally, each participant adds his designated destination, likewise encrypted in layers.”)
	b.	determining a unlocking value is based on private keys corresponding to the public keys associated with participants including the recipient. (See page 2090, “[i]f Bob wants to spend the coins again, he needs to provide his public key and his signature in the connecting input’s scriptSig…. Script 3 depicts the generic script template for an m-of-n multi-signature transaction. After pushing the constants to the stack, OP_CHECKMULTISIG takes the integer n first [because after pushing it is the topmost entry], then n pubKey items, subsequently the integer m, and finally m sig items off the stack. Now, in essence, OP_CHECKMULTISIG iterates over public key / signature pairs and executes OP_CHECKSIG,” and page 2091, “[a]n m-of-n script can be realized with P2SH scripts and thus can be specified by the receiver[s]. Here, the scriptPubKey becomes the redeem script. If n ≤ 3, the transaction is considered a standard transaction.”)
	c.	public keys in a transaction associated with a group of nodes in the cyclically-ordered set. (See page 2110, “CryptoNote uses ring signatures [192]. Ring signatures secure a message like any digital signature, but can be produced by any member of a group. Unlike group signatures, ring signatures make it infeasible to determine which member of the group signed the message. Every member can compute a ring signature on a message using their own private key and the group’s public keys…. She then joins them as a single input. From the public keys of all outputs and her own private key, the sender creates the respective ring signature for the input.”)
	d.	executing a second transaction prepared and arranged to transmit control of a second resource from a source address associated with a node to a receiving address of another node in the cyclically-ordered set, wherein control of the second resource is to be transmitted responsive to satisfaction of an execution condition including supply of the second unlocking value. (See page 2110, “[s]he then joins them as a single input. From the public keys of all outputs and her own private key, the sender creates the respective ring signature for the input. The validity of the transaction only implies that one of the group members has signed the transaction and spends a coin, but not which coin exactly. This is significantly different from Bitcoin, because only one of the selected outputs can actually be spent, not all of them.” The citation indicates that the transaction transfers a resource from a node to another node in the sets of participant nodes. The node immediately previous to the particular node could be the node that sends the resource. One or more transactions can be prepared and/or executed.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine different features in Tschorsch disclosures. Moreover, in order to increase the difficulty of trancing payments and coins flow, one of ordinary skill in the art would have been motivated to implement a ring signature associated with nodes in a cyclically-ordered set and determine an unlocking value based on the private keys associated with nodes in the cyclically-ordered set, which will ensure that it is difficult to trace the participants associated with the transaction.
		
Claim 9:
	Tschorsch in view of WU discloses the limitations shown above.
	Tschorsch discloses the following:
	a.	the recipient of the resource, i.e., the particular node, may need the unlocking value to be included in an unlocking script to claim the resource. (See page 2090, “[i]f Bob wants to spend the coins again, he needs to provide his public key and his signature in the connecting input’s scriptSig…. Script 3 depicts the generic script template for an m-of-n multi-signature transaction. After pushing the constants to the stack, OP_CHECKMULTISIG takes the integer n first [because after pushing it is the topmost entry], then n pubKey items, subsequently the integer m, and finally m sig items off the stack. Now, in essence, OP_CHECKMULTISIG iterates over public key / signature pairs and executes OP_CHECKSIG,” and page 2091, “[a]n m-of-n script can be realized with P2SH scripts and thus can be specified by the receiver[s]. Here, the scriptPubKey becomes the redeem script. If n ≤ 3, the transaction is considered a standard transaction.”)
	b.	sending information between nodes. (See page 2109, “CoinShuffle participants send their transaction destination—encrypted in layers—along the chain of participants. In each intermediate step, the respective participant removes a layer of encryption. Additionally, each participant adds his designated destination, likewise encrypted in layers.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine different features in Tschorsch disclosures. Moreover, in order to enable the recipient claim the resource, one of ordinary skill in the art would have been motivated to send the determined value associated with the unlocking value to the recipient, i.e., the particular node, which will allow the recipient to include the unlocking value in the unlocking script to spend the output of a transaction.
	
Claims 11 and 12:
	Tschorsch in view of WU discloses the limitations shown above.
	Tschorsch further discloses the following:
	a.	wherein the second unlocking value is based on required private keys corresponding to the public keys associated with participants including the recipient. (See page 2090, “[i]f Bob wants to spend the coins again, he needs to provide his public key and his signature in the connecting input’s scriptSig…. Script 3 depicts the generic script template for an m-of-n multi-signature transaction. After pushing the constants to the stack, OP_CHECKMULTISIG takes the integer n first [because after pushing it is the topmost entry], then n pubKey items, subsequently the integer m, and finally m sig items off the stack. Now, in essence, OP_CHECKMULTISIG iterates over public key / signature pairs and executes OP_CHECKSIG,” and page 2091, “[a]n m-of-n script can be realized with P2SH scripts and thus can be specified by the receiver[s]. Here, the scriptPubKey becomes the redeem script. If n ≤ 3, the transaction is considered a standard transaction.”)
	b.	public keys or transaction addresses associated with each node in the ordered set from the participant node through to the initiator node. (See page 2109, “CoinShuffle participants send their transaction destination—encrypted in layers—along the chain of participants. In each intermediate step, the respective participant removes a layer of encryption. Additionally, each participant adds his designated destination, likewise encrypted in layers.”)
	c.	public keys in a transaction associated with a group of nodes in the cyclically-ordered set. (See page 2110, “CryptoNote uses ring signatures [192]. Ring signatures secure a message like any digital signature, but can be produced by any member of a group. Unlike group signatures, ring signatures make it infeasible to determine which member of the group signed the message. Every member can compute a ring signature on a message using their own private key and the group’s public keys…. She then joins them as a single input. From the public keys of all outputs and her own private key, the sender creates the respective ring signature for the input.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine different features in Tschorsch disclosures. Moreover, in order to increase the difficulty of trancing payments and coins flow, one of ordinary skill in the art would have been motivated to implement a ring signature associated with nodes in a cyclically-ordered set and determine an unlocking value based on the private keys associated with nodes in the cyclically-ordered set according to the requirements, which will ensure that it is difficult to trace the participants associated with the transaction.

Claim 13:
	Tschorsch in view of WU discloses the limitations shown above.
	Tschorsch discloses the following:
	a.	the unlocking value in an unlocking script to claim the resource. (See page 2090, “[i]f Bob wants to spend the coins again, he needs to provide his public key and his signature in the connecting input’s scriptSig…. Script 3 depicts the generic script template for an m-of-n multi-signature transaction. After pushing the constants to the stack, OP_CHECKMULTISIG takes the integer n first [because after pushing it is the topmost entry], then n pubKey items, subsequently the integer m, and finally m sig items off the stack. Now, in essence, OP_CHECKMULTISIG iterates over public key / signature pairs and executes OP_CHECKSIG,” and page 2091, “[a]n m-of-n script can be realized with P2SH scripts and thus can be specified by the receiver[s]. Here, the scriptPubKey becomes the redeem script. If n ≤ 3, the transaction is considered a standard transaction.”)
	b.	sending information between nodes. (See page 2109, “CoinShuffle participants send their transaction destination—encrypted in layers—along the chain of participants. In each intermediate step, the respective participant removes a layer of encryption. Additionally, each participant adds his designated destination, likewise encrypted in layers.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine different features in Tschorsch disclosures. Moreover, in order to enable a node to prepare the transaction, one of ordinary skill in the art would have been motivated to send the determined unlocking value to the node that constructs a transaction, which will ensure that the transaction is prepared correctly and that the recipient can utilize the unlocking value in the unlocking script to spend the output of a transaction.
	
Claim 14:
	Tschorsch in view of WU discloses the limitations shown above.
	Tschorsch further discloses wherein each public key and its corresponding private key form an elliptical curve cryptography public-private key pair. (See page 2093, “[i]n order to secure transactions, the Bitcoin protocol makes heavy use of elliptic curve cryptography [78], [79]. For transaction signatures, the elliptic curve digital signature algorithm [ECDSA] as standardized by NIST [80] is used, parametrized by the secp256k1 curve defined by [81]. For example, take the standard P2PKH transaction script. The user needs to provide her public key and her signature to prove ownership.”)
	
Claim 15:
	Tschorsch in view of WU discloses the limitations shown above.
	Tschorsch further discloses submitting the second transaction to a blockchain of the blockchain network. (See page 2109, “[r]egarding [i], users need to negotiate all transaction details in advance, construct the transaction, collect the respective signatures and finally broadcast the transaction in the Bitcoin network,” and page 2110, “[t]he anonymity set of CoinSwap consists of all 2-of-2 multisignature transaction published at roughly the same time. Since Alice could also play the role of Bob in the protocol, CoinSwaps can be chained.”)

Claim 16:
	Tschorsch in view of WU discloses the limitations shown above.
	Tschorsch further discloses wherein the resource and the second resource are identical. (See page 2110, “[f]or CryptoNote this means: when signing a transaction, in addition to the output he owns, the sender selects multiple other outputs of foreign transactions with the same amount [i.e., outputs she does not necessarily own].” This citation indicates that outputs of the foreign transactions may have same amount.)

Claim 19:
	Claim 19 discloses a computing device that performs a method according to claim 2. Please see the detailed information on pages 13-20 of the office action regarding the 103 rejection on claims 1-2.

Claim 20:
	Claim 20 discloses a computing device that performs a method according to claim 8. Please see the detailed information on pages 13-18 and 23-26 regarding the 103 rejection on claims 1 and 8. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tschorsch et al. (“Bitcoin and Beyond: A Technical Survey on Decentralized Digital Currencies, “ 2016) in view of WU et al. (US 20190273620 A1), and further in view of Sprague et al. (US 20160275461 A1).
Claim 10:
	Tschorsch in view of WU discloses the limitations shown above.
	Tschorsch discloses a third value for unlocking the output of a transaction. (See page 2090, “[i]f Bob wants to spend the coins again, he needs to provide his public key and his signature in the connecting input’s scriptSig…. Script 3 depicts the generic script template for an m-of-n multi-signature transaction. After pushing the constants to the stack, OP_CHECKMULTISIG takes the integer n first [because after pushing it is the topmost entry], then n pubKey items, subsequently the integer m, and finally m sig items off the stack. Now, in essence, OP_CHECKMULTISIG iterates over public key / signature pairs and executes OP_CHECKSIG,” and page 2091, “[a]n m-of-n script can be realized with P2SH scripts and thus can be specified by the receiver[s]. Here, the scriptPubKey becomes the redeem script. If n ≤ 3, the transaction is considered a standard transaction.”)
	Neither Tschorsch nor WU explicitly discloses wherein the third value is extracted from a transaction submitted to a blockchain of the blockchain network.
	However, Sprague discloses wherein a value is extracted from a transaction submitted to a blockchain of the blockchain network. (See paragraph [0102], “[t]he implementation may further comprise a checking of the transaction record for the existence of a previous transaction associated with the account; and based on the existence of a previous transaction: obtain an accumulated value attached to the previous transaction; increment the obtained accumulated value; attach the incremented accumulated value to the transaction in the transaction record; and apply the incremented accumulated value to the transaction.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tschorsch and WU by the Sprague disclosure. One of ordinary skill in the art would have been motivated to extract information associated with the transaction from a previous transaction, so that the transaction information associated with the same procedure can be consistent.

Conclusion
The prior art, made of record and not relied upon, is considered pertinent to the applicant’s disclosure.
Mercer (“Privacy on the Blockchain: Unique Ring Signature,” 2016) discloses a unique ring signature scheme that works with existing blockchain systems. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D./Examiner, Art Unit 3685                                                                                                                                                                                                        
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685